Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S. PG Pub. 2015/0134124).

As to claims 1, 8 and 14, Carter teaches a building cooling system comprising: one or more cooling devices operable to affect an indoor air temperature of a building[0050, 

As to claims 2 and 15, Carter teaches wherein the one or more cooling devices comprise at least one of variable refrigerant flow units, room air conditioning units, packaged air conditioning units, or window air conditioning units[0223].  



As to claims 4, 10 and 17, Carter teaches wherein the objective function further comprises a sum of the power consumption term and the comfort term[0007].  

As to claims 5, 12 and 18, Carter teaches wherein the objective function further comprises a weighting parameter multiplied by the power consumption term or the comfort term[0015 or 0017].  

As to claims 6, 13 and 19, Carter teach wherein the system management circuit is configured to obtain the weighting parameter from a user input[0072].  

As to claims 7, 11 and 20, Carter teach wherein controlling the one or more cooling devices based on the plurality of values of the cooling capacity of the one or more cooling devices comprises preventing, for each time step of the plurality of time steps, the cooling capacity of the one or more cooling devices from exceeding the value of the cooling capacity for the corresponding time step[0051].




Other Pertinent Art

:
Joo teaches using a temperature difference and power consumption to control an air conditioner. 
Seo teaches determining control setpoints for a series of time periods using temperature setpoints and the energy consumed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119